Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned officer of iParty Corp (the “Company”) hereby certifies that to his knowledge, on the date hereof: a) The Company’s annual report on Form 10-K for the annual period ended December 29, 2012 filed on the date hereof with the Securities and Exchange Commission (the “Report”) fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934; and b) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:March 29, 2013 By: /s/SAL PERISANO Sal Perisano Chairman of the Board and Chief Executive Officer * A signed original of this written statement required by Section 906 has been provided to iParty Corp. and will be retained by iParty Corp. and furnished to the SEC or its staff upon request
